                Case 18-11579-KBO              Doc 385       Filed 01/30/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    SIW HOLDING COMPANY, INC., et                              )    Case No. 18-11579 (KBO)
    al.,1                                                      )
                                                               )    (Jointly Administered)
                                         Debtors.              )

         CERTIFICATION OF STRETTO REGARDING TABULATION OF
     VOTES IN CONNECTION WITH THE SECOND AMENDED JOINT PLAN OF
            LIQUIDATION PROPOSED BY THE DEBTORS AND THE
             OFFICIAL COMMITTEE OF UNSECURED CREDITORS

        I, Alexa T. Westmoreland, depose and say under the penalty of perjury:

        1.       I am a Senior Associate at Stretto, which has offices located at 8269 E. 23rd Avenue,

Suite 275, Denver, Colorado 80238. I am over the age of eighteen years and neither I nor Stretto

is a party to these proceedings. I am duly authorized to submit this certification on behalf of Stretto

(the “Certification”). Except as otherwise indicated, all matters set forth herein are based upon my

personal knowledge, and, if called as a witness, I could and would testify competently thereto.

        2.       I submit this Certification in connection with the tabulation of votes to accept or

reject the Second Amended Joint Plan of Liquidation Proposed by the Debtors and the Official

Committee of Unsecured Creditors (Docket No. 383) filed in the above-captioned case (as further

amended, modified or supplemented, the “Plan”).

        3.       On December 12, 2019, the Court entered the Order (I) Approving the Disclosure

Statement on an Interim Basis; (II) Scheduling a Combined Hearing on Final Approval of the

Disclosure Statement and Plan Confirmation and Deadlines Related Thereto; (III) Approving the

Solicitation, Notice and Tabulation Procedures and the Forms Related Thereto; and (IV) Granting

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: SIW Holding Company, Inc. f/k/a/ WIS Holding Company, Inc. (2673); WIS Holdings Corp. (4184);
Western Inventory Service, Inc. (2867); Washington Inventory Service (1851); WIS International, Inc. (1762); Labor
Support International, Inc. (2151); and Service Support International, Inc. (2152). The Debtors’ mailing address is
9265 Sky Park Court, Suite 100, San Diego, CA 92123-4312.
                Case 18-11579-KBO             Doc 385       Filed 01/30/20       Page 2 of 4



Related Relief (Docket No. 343) (the “Solicitation Procedures Order”).2

        4.       Pursuant to the Solicitation Procedures Order, and in accordance with the

solicitation procedures and the tabulation rules set forth therein (collectively the “Solicitation

Procedures and Tabulation Rules”), Stretto worked with Debtors’ counsel to solicit votes for the

Plan and to tabulate ballots of creditors entitled to vote on the Plan.

        5.       On December 13, 2019, pursuant to and in accordance with the Solicitation

Procedures Order, Stretto served the Solicitation Packages on holders of Claims entitled to vote

on the Plan.3 An affidavit evidencing Stretto’s service of the foregoing was filed with the Court on

December 18, 2019 (Docket No. 352).

        6.       Copies of the Plan, and all exhibits were made available via the internet, free of

charge, at https://cases.stretto.com/wis-international on December 12, 2019.

        7.       The Solicitation Procedures Order established December 12, 2019 as the Record

Date for determining which Holders of Claims were entitled to receive Solicitation Packages and,

where applicable, vote on the Plan.

        8.       The Plan designated Claims in Class III (Allowed Hose Claim), Class IV (Allowed

Arispe Claim), Class V (Allowed Rabbi Trust Claims), Class VI (Allowed General Unsecured

Claims), and Class VII (Allowed Purchaser Claim) (the “Voting Classes”) as Impaired and entitled

the Holders of such Claims to vote on the Plan.

        9.       Using the information outlined above, and with specific guidance and approval

from Debtors’ counsel, Stretto created a voting database (“Database”) reflecting the names of

potential Holders of Claims, addresses, voting amounts and classifications of Claims in the Voting

Classes. Using its database, Stretto generated Ballots for potential Holders of Claims, addresses,
__________________________________
2 Capitalized terms utilized but not otherwise defined herein shall have the meanings as ascribed to them in the
Solicitation Procedures Order.

3 Stretto also served required documentation, including the Non-Voting Status Notice on non-voting creditors in
accordance with the Solicitation Procedures Order.
              Case 18-11579-KBO           Doc 385      Filed 01/30/20      Page 3 of 4



voting amounts and classifications of Claims in the Voting Classes. Using its database, Stretto

generated Ballots for potential Holders of Claims entitled to vote to accept or reject the Plan. The

Solicitation Procedures Order established January 27, 2020 at 11:59 p.m. (prevailing Eastern

Time) as the deadline by which all Ballots were to have been received by Stretto in order to be

counted as a valid vote to accept or reject the Plan (the “Voting Deadline”).

       10.     Pursuant to the Solicitation Procedures Order, and in accordance with the

Solicitation Procedures and the Tabulation Rules approved thereby, Stretto received and tabulated

the Ballots as follows:

               a. Each returned Ballot was opened and/or inspected at Stretto’s offices;

               b. Ballots were date-stamped upon receipt; and

               c. All Ballots received were then tabulated in accordance with the Tabulation

                   Rules set forth in the Solicitation Procedures Order.

       11.     In order for a Ballot to be counted as valid, the Ballot was required to have complied

with the Solicitation Procedures and Tabulation Rules, including the requirement that the Ballot

be properly completed, executed by the Holder of the Claim (or such Holder’s authorized

representative) and received by Stretto on or before the Voting Deadline. Ballots that did not

comply with the Solicitation Procedures and Tabulation Rules were not counted. All Ballots that

complied with the Solicitation Procedures and Tabulation Rules were tabulated in accordance with

the Tabulation Rules, which were not modified in any respect. Except as set forth in the exhibits

attached hereto, there were no defects or irregularities with any of the Ballots and no votes were

changed or modified after they were cast.

       12.     I hereby certify that attached hereto as Exhibit A is a detailed voting report of all

Ballots submitted to Stretto as of the filing of this Declaration.
Case 18-11579-KBO   Doc 385   Filed 01/30/20   Page 4 of 4
